Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 06/09/2022, have been received and entered.  Claims 21-25 are newly added.  Claims 1, 6-9, and 21-25 are pending and in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 was filed after the mailing date of the Final Office Action on May 9, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Rejections Set Forth in the May 9, 2022 Final Office Action
In reply to the rejection of claims 1 and 6-9 under 35 U.S.C. §112, 2nd Paragraph
as reciting a broad limitation (“a pathogen”) and a narrower limitation within that broad limitation (“a viral infection”), as set forth at p.5-6 of the previous Office Action dated May 9, 2022, Applicant now amends claim 1 to be limited to the chronic inflammation is due to a pathogen and adds new claim 21 drawn to the narrower embodiment, i.e., the chronic inflammation is due to a viral infection. Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 1 and 6-9 under 35 U.S.C. §112, 1st Paragraph as introducing new matter due to recitation of chronic inflammation being due to  “a pathogen”, as set forth at p.6-7 of the previous Office Action dated May 9, 2022,  Applicants persuasively argue that the present specification explicitly and implicitly discloses the concept of treating or ameliorating chronic inflammation due to a pathogen at, inter alia, [0011] (“…a treatment regimen that down regulates the innate immune system and allows the adaptive immune system to remain active, protecting the body from pathogens”) and [0036] (“[m]ast cells are the resident sentinels that detect and react to an initial invasion by a pathogen”).   Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 1, 6, and 8-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,501,527, claims 1, 6, and 8-9 of U.S. Patent No. 10,787,502, and claims 1, 6, and 8-9 of U.S. Patent No. 11,072,648, as set forth at p.7-10 of the previous Office Action dated May 9, 2022, Applicant now submits an approved Terminal Disclaimer over the cited patents. Accordingly, the rejections are withdrawn.
Having overcome all of the rejections set forth in the previous Office Action dated May 9, 2022, Claims 1, 6-9, and 21-25 are in condition for allowance.

Conclusion
Claims 1, 6-9, and 21-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629